ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2011-03-08_ORD_01_NA_04_FR.txt.                                                                                   46




          DÉclaration de M. le juge Greenwood

[Traduction]

   Mesures conservatoires — Critères — Exigence d’un risque de préjudice
irréparable à des droits qu’une des parties pourrait se voir reconnaître — Les droits
dont la protection est demandée doivent être plausibles — Signification de la
plausibilité dans ce contexte — Application à la présente espèce — Mesure
appropriée pour écarter tout risque de dommage environnemental à une zone humide.

   1. Quoique j’aie voté en faveur des différents points du dispositif et
souscrive à l’essentiel du raisonnement développé dans l’ordonnance,
j’émets certaines réserves au sujet du point 2 du dispositif, dans lequel la
Cour aurait selon moi dû aller plus loin et engager les Parties à coopérer
pour faire face au risque qu’un dommage irréparable ne soit causé à l’en-
vironnement avant qu’elle puisse se prononcer au fond.


                    Les critères régissant l’indication
                        de mesures conservatoires

   2. Avant d’en venir à ces réserves, il convient de formuler quelques obser-
vations au sujet des critères qui régissent l’indication de mesures conserva-
toires. Etant donné que, en application du paragraphe 1 de l’article 74 de
son Règlement, la Cour doit statuer d’urgence sur toute demande en indica-
tion de mesures conservatoires, sans procédure écrite et dans un délai limité,
ces critères ne sauraient être aussi rigoureux que ceux qui doivent être appli-
qués dans les phases ultérieures de l’examen d’une affaire. La nature de la
procédure d’examen des demandes en indication de mesures conservatoires
ne permet pas aux parties de présenter, ni à la Cour d’examiner, les éléments
de preuve ou arguments détaillés relatifs aux questions juridiques qui seront
requis au stade de la compétence ou du fond. De plus, une décision sur une
demande en indication de mesures conservatoires ne constitue pas une déci-
sion provisoire au fond ; ainsi qu’il ressort clairement de l’article 41 du Sta-
tut, elle a pour seul objet de protéger les droits respectifs des parties dans
l’attente de l’arrêt que la Cour pourra rendre sur le fond. A ce jour, celle‑ci
a rendu quarante et une ordonnances sur des demandes en indication de
mesures conservatoires, et, quelle qu’ait pu être par le passé l’incertitude sur
ce point, les critères auxquels il doit être satisfait pour que des mesures
conservatoires puissent être indiquées sont désormais bien établis. Ainsi que
la Cour l’a précisé la dernière fois qu’elle a examiné cette question (Ques‑
tions concernant l’obligation de poursuivre ou d’extrader (Belgique c. Séné‑
gal), mesures conservatoires, ordonnance du 28 mai 2009, C.I.J. Recueil 2009,
p. 139), trois conditions doivent en effet être satisfaites :

                                                                                  44

                 certaines activités (décl. greenwood)                       47

  i) il doit apparaître prima facie que les dispositions invoquées par le
     demandeur constituent une base sur laquelle la compétence de la Cour
     pourrait être fondée ;
 ii) les mesures conservatoires indiquées par la Cour doivent viser à pro-
     téger des droits que l’une des parties pourrait ultérieurement se voir
     reconnaître ; et
iii) les mesures indiquées doivent être nécessaires pour protéger ces droits.
   3. Je souscris à la conclusion de la Cour selon laquelle, en la présente
espèce, la première condition est manifestement satisfaite. En effet, lors-
qu’un demandeur invoque des dispositions contraignantes pour les deux
parties et que le défendeur ne conteste pas la compétence au cours de la
procédure relative aux mesures conservatoires, la conclusion selon laquelle
il y a prima facie compétence s’impose.
   4. La deuxième condition appelle des observations plus approfondies.
Etant donné que l’indication de mesures conservatoires vise à protéger des
droits que l’une des parties pourrait ultérieurement se voir reconnaître,
celle‑ci ne saurait se contenter d’affirmer qu’elle dispose d’un droit — encore
faut‑il que cette prétention ait quelque chance d’aboutir. La question est de
savoir quel seuil exiger. De toute évidence, il n’est pas nécessaire que la
partie en question démontre qu’il sera fait droit à sa prétention lors de
l’examen au fond. L’obliger à aller aussi loin reviendrait à transformer la
procédure relative aux mesures conservatoires en une sorte de procédure
sommaire sur le fond — par trop sommaire, étant donné les contraintes que
j’ai mentionnées au paragraphe 2 ci‑dessus. A l’inverse, la simple affirma-
tion de l’existence d’un tel droit ne saurait suffire, puisque, dans l’hypothèse
où elle serait manifestement infondée, l’on ne saurait considérer qu’il s’agit
d’un droit que la partie dont émane cette affirmation pourrait ultérieure-
ment se voir reconnaître. Ce qui est requis, c’est davantage qu’une affirma-
tion mais moins qu’une preuve ; autrement dit, la partie en question doit
montrer qu’il existe au moins une possibilité raisonnable que le droit qu’elle
revendique existe d’un point de vue juridique et que la Cour le lui reconnaî-
tra. Je souscris par conséquent aux vues exprimées sur ce point par
M. le juge Abraham dans son opinion individuelle en l’affaire des Usines de
pâte à papier sur le fleuve Uruguay (Argentine c. Uruguay) (exceptions pré‑
liminaires, ordonnance du 13 juillet 2006, C.I.J. Recueil 2006, p. 141).
   5. Différents termes peuvent être employés pour qualifier le critère
applicable en la matière. La Cour a retenu le terme « plausible » (Ques‑
tions concernant l’obligation de poursuivre ou d’extrader (Belgique c. Séné‑
gal), mesures conservatoires, ordonnance du 28 mai 2009, C.I.J. Recueil
2009, p. 151, par. 57), mais elle aurait tout aussi bien pu opter pour le
terme « défendable » [« arguable »] (plus communément employé dans les
systèmes de common law). Selon moi, le terme retenu pour qualifier le cri-
tère importe peu. Ce qui importe, c’est le critère lui‑même, la Cour ayant
à mon sens, dans les ordonnances qu’elle a rendues en l’affaire relative à
des Questions concernant l’obligation de poursuivre ou d’extrader (Belgique
c. Sénégal), mesures conservatoires, et en la présente espèce, clairement

                                                                             45

                 certaines activités (décl. greenwood)                      48

indiqué qu’il convenait de démontrer qu’il s’agissait d’une possibilité rai-
sonnable. Ce faisant, elle n’a pas formulé une condition supplémentaire,
mais s’est contentée d’expliciter les conséquences du principe général
selon lequel les mesures conservatoires ont pour raison d’être de protéger
des droits que l’une des parties pourrait se voir reconnaître. Dire que
quelque chose pourrait se produire signifie qu’il existe une perspective rai-
sonnable que cela se produise. En conséquence, ce n’est que s’il existe une
perspective raisonnable qu’une partie réussisse à établir qu’elle possède le
droit qu’elle revendique, et que celui‑ci est applicable en l’espèce, que l’on
sera fondé à considérer qu’elle pourrait se voir reconnaître ce droit.
   6. Toutefois, pour que cette deuxième condition soit pleinement satis-
faite, il faut en outre qu’existe un lien entre les mesures conservatoires
indiquées et le droit qui fait l’objet d’une prétention plausible. Il s’agit là
encore d’une conséquence du principe général selon lequel ces mesures
doivent avoir pour objet de protéger le droit que l’une des parties pour-
rait ultérieurement se voir reconnaître.
   7. La troisième condition revêt elle aussi deux aspects. Les mesures
conservatoires ne sont nécessaires que, premièrement, s’il existe un risque
qu’un préjudice irréparable ne soit causé à un droit qu’une des parties pour-
rait se voir ultérieurement reconnaître et, deuxièmement, s’il y a urgence au
sens où le préjudice en question risque de se produire avant que la Cour ne
puisse statuer au fond. Là encore, eu égard à la nature de la procédure rela-
tive aux mesures conservatoires, il n’est pas nécessaire de démontrer qu’un
préjudice irréparable sera causé, mais seulement qu’il pourrait l’être.
   8. Une partie qui sollicite des mesures conservatoires doit, pour qu’il
soit fait droit à sa demande, démontrer que ces conditions sont toutes
trois satisfaites. Ce nonobstant, la Cour a la faculté d’indiquer des
mesures différentes de celles qui ont été demandées, voire d’agir d’office
sans qu’aucune demande ait été formulée (voir l’article 75 du Règlement) ;
dans ces deux hypothèses, il lui faut tout de même s’assurer que les
mesures qu’elle envisage d’indiquer satisfont aux conditions énoncées
ci‑dessus, puisque celles‑ci découlent des dispositions de l’article 41 du
Statut. La seule exception — qui n’est d’ailleurs que partielle — est l’indi-
cation de mesures prescrivant aux parties de s’abstenir de tout acte qui
risquerait d’aggraver ou d’étendre le différend. De telles mesures n’ont en
effet pas pour seul objet de protéger les droits que l’une ou l’autre partie
pourrait se voir reconnaître, mais ont un objectif plus large.


                 Application de ces critères en l’espèce

  9. En l’espèce, les critères exposés ci‑dessus doivent être appliqués à
deux questions distinctes (bien que connexes), concernant l’une le caño
qui relie le chenal principal du fleuve San Juan à la lagune de Harbor
Head, et l’autre les conséquences des travaux de dragage que le Nicara-
gua effectue plus en amont.

                                                                            46

                    certaines activités (décl. greenwood)                                 49

   10. Comparativement, la seconde question est simple. Le Costa Rica
affirme qu’il tient du point 6 de la troisième partie de la sentence Cleveland
(Nations Unies, Recueil des sentences arbitrales (RSA), vol. XXVIII,
p. 210) le droit que son territoire ne soit pas endommagé, inondé ou occupé,
et que ses droits de navigation sur le fleuve San Juan (qui est situé au Nica-
ragua) ou sur le fleuve Colorado (qui est situé au Costa Rica) ne soient pas
réduits à néant ou gravement perturbés par les opérations de dragage. Le
point 6 de la troisième partie de la sentence Cleveland prévoit que
     « [l]a République du Costa Rica ne peut empêcher la République du
     Nicaragua d’exécuter à ses propres frais et sur son propre territoire
     de tels travaux d’amélioration 1, à condition que le territoire du
     Costa Rica ne soit pas occupé, inondé ou endommagé en conséquence
     de ces travaux et que ceux-ci n’arrêtent pas ou ne perturbent pas
     gravement la navigation sur ledit fleuve ou sur l’un quelconque de ses
     affluents en aucun endroit où le Costa Rica a le droit de naviguer ».
   Le Nicaragua affirme qu’il n’est satisfait ni à la deuxième ni à la troi-
sième des conditions requises pour l’indication de mesures conservatoires.
En ce qui concerne la deuxième, il soutient que, aux termes du point 6 de
la troisième partie de la sentence, le Costa Rica n’a le droit qu’à une
indemnisation financière si les travaux de dragage portent préjudice à son
territoire ou à ses droits de navigation. La question de savoir si cette
interprétation de la sentence est correcte relève de l’examen au fond ; au
stade actuel de la procédure, je souscris à l’opinion exprimée au para-
graphe 59 de l’ordonnance, selon laquelle l’interprétation contraire que
fait le Costa Rica de cette partie de la sentence ne saurait être écartée au
motif qu’elle ne serait pas plausible. Aussi, dès lors que, d’une part, la
Cour pourrait juger que le Costa Rica possède bien les droits qu’il reven-
dique, et que, d’autre part, il existe un lien manifeste entre ces droits et
les mesures demandées, je suis moi aussi d’avis qu’il a été satisfait à la
deuxième condition.
   11. Je souscris également à la conclusion (formulée au paragraphe 82
de l’ordonnance) selon laquelle il ne ressort pas des éléments de preuve
qui ont été présentés à la Cour qu’il a été satisfait à la troisième condition.
Je pense toutefois que la Cour aurait dû mieux expliquer les raisons qui
l’ont conduite à cette conclusion. A cet égard, le point essentiel est le fait
que le Nicaragua a affirmé devant la Cour que l’opération de dragage
était, et continuerait d’être, d’une ampleur fort limitée tant du point de
vue du type de matériel utilisé que de celui de la quantité de sédiments
déplacés, qu’elle ne donnerait lieu à aucune opération (y compris de
déversement de sédiments) sur le territoire du Costa Rica, et qu’elle rédui-
rait le débit des eaux alimentant le fleuve Colorado de 5 % tout au plus.
La Cour doit prendre au sérieux de telles déclarations formulées par un

   1 L’expression « de tels travaux » renvoie au point 4 de la troisième partie de la sentence

Cleveland, qui porte sur les travaux nécessaires « pour assurer une navigation libre et sans
encombre sur le fleuve … ou pour améliorer celle‑ci dans l’intérêt commun ».

                                                                                           47

                 certaines activités (décl. greenwood)                      50

Etat qui comparaît devant elle, surtout lorsque, comme en l’espèce, les
éléments de preuve qui lui ont été présentés ne suffisent pas à les démentir.
C’est pourquoi il n’a pas, selon moi, été établi qu’il existait un risque de
préjudice irréparable pour les droits que le Costa Rica pourrait se voir
reconnaître. Cette conclusion ne vaut toutefois que si les opérations de
dragage ne dépassent pas les limites mentionnées ci‑dessus. Si le Nicara-
gua élargissait ces opérations, il serait naturellement loisible au Costa Rica
de réitérer sa demande en indication de mesures conservatoires.
   12. La première question est plus complexe. L’élément essentiel qui
sous-tend la thèse du Costa Rica est que, aux termes de la première sen-
tence Alexander en date du 30 septembre 1897 (RSA, vol. XXVIII,
p. 215‑222), la frontière suit la rive droite de ce qui, sur les cartes, repré-
sente le chenal principal du fleuve San Juan, Isla Portillos étant ainsi
entièrement située au Costa Rica alors que la lagune de Harbor Head se
trouve au Nicaragua. Celui‑ci soutient quant à lui que, quelle qu’ait pu
être la situation à la date de la sentence, c’est le caño, que l’on rencontre
en suivant le rivage de la lagune à partir de Punta Castilla (point de départ
de la frontière), qui doit aujourd’hui être considéré comme étant le pre-
mier chenal du fleuve San Juan. Selon lui, c’est donc la rive droite du canõ
qui constitue la frontière, la zone contestée de Isla Portillos appartenant au
Nicaragua et non au Costa Rica. Il ressort cependant clairement des
réponses du Nicaragua aux questions posées par les membres de la Cour
ainsi que des observations du Costa Rica sur ces réponses que le Nicara-
gua n’avait pas, avant les événements d’octobre et de novembre 2010
— événements qui ont conduit à l’introduction de la présente instance —,
informé le Costa Rica qu’il considérait cette zone comme faisant partie de
son territoire.
   13. Au vu de ce qui précède, il est évident que, ainsi que la Cour l’a
conclu, la prétention du Costa Rica sur la zone litigieuse satisfait au cri-
tère de plausibilité. Je n’étais pas au départ convaincu qu’elle satisfasse à
l’exigence selon laquelle les mesures conservatoires doivent être néces-
saires pour empêcher tout risque de préjudice irréparable, mais le rapport
de la mission consultative établie par le Secrétariat de la convention de
Ramsar m’a convaincu qu’il existait bel et bien un risque de dommage
environnemental irréparable pour la zone litigieuse qui fait partie de la
zone humide désignée par le Costa Rica au titre de cet instrument.
Quoique le Nicaragua ait contesté les conclusions figurant dans ce rap-
port et produit lui‑même un rapport, qu’il avait commandé à d’autres
experts, avançant des conclusions fort différentes, la question n’est pas, à
ce stade, de savoir si un dommage environnemental sera causé à la zone
humide en litige, elle est seulement de savoir si tel pourrait être le cas.
Selon moi, le Costa Rica a démontré que cela pourrait effectivement se
produire. C’est pourquoi des mesures conservatoires visant à prévenir un
tel dommage me semblent effectivement appropriées.
   14. La question est de savoir quelle forme ces mesures doivent prendre.
Le deuxième point du dispositif de l’ordonnance confère en fait au
Costa Rica la responsabilité exclusive de prendre des mesures dans la

                                                                            48

                 certaines activités (décl. greenwood)                     51

zone en litige pour empêcher qu’un dommage environnemental ne soit
causé à celle-ci. Contrairement à mes collègues qui ont voté contre ce
point du dispositif, je ne pense pas qu’il contrevienne au principe selon
lequel la Cour ne saurait préjuger des questions qui doivent être tranchées
lors de l’examen au fond. Je considère en effet que la Cour est fondée à
tenir compte de ce que la zone en litige fait partie de la zone humide dési-
gnée par le Costa Rica au titre de la convention de Ramsar et que le statu
quo ante était que le Costa Rica, et non le Nicaragua, avait assumé des
responsabilités en application des dispositions de cette convention aux
fins de protéger l’environnement dans la zone en question.
   15. Mes réserves sont plutôt d’ordre pratique. Le rapport de la mission
Ramsar met en lumière le lien environnemental très étroit qui existe entre
la zone en litige et les eaux de la lagune de Harbor Head. En fait, il donne
à penser que c’est sur l’écosystème de la lagune lui‑même que l’accroisse-
ment du volume des eaux qui s’y déversent depuis le caño fait peser le
risque le plus important. En réalité, les eaux de la lagune et la zone
humide du secteur en litige, bien qu’il puisse être ultérieurement établi
qu’elles sont situées dans deux pays différents, sont indissociables du
point de vue environnemental. Aussi aurais-je préféré que la Cour fran-
chisse un pas supplémentaire en enjoignant aux Parties de coopérer l’une
avec l’autre, et avec le Secrétariat de la convention de Ramsar, en vue de
prévenir tout risque de dommage environnemental irréparable, reconnais-
sant ainsi que la zone en litige ne saurait, à cette fin, être totalement dis-
sociée de la lagune. Selon moi, une mesure appropriée aurait consisté à
exiger des deux Parties qu’elles s’efforcent, en coopération avec le Secré-
tariat de la convention de Ramsar et en tenant compte aussi bien de cet
instrument que des principes directeurs en matière de coopération que la
mission consultative Ramsar énonce dans son rapport, de concevoir et de
mettre en œuvre une série de mesures de protection. Si j’ai néanmoins pu
voter en faveur du deuxième point du dispositif, c’est en raison des réfé-
rences à la coopération qui y figurent, ainsi qu’au paragraphe 80 de l’or-
donnance. J’aurais cependant préféré que cette obligation soit énoncée de
façon plus claire et plus explicite dans le dispositif. Les deux Parties ont
assuré la Cour de leur souci de protéger les zones humides dans la région.
Il est probable qu’en pratique cet objectif ne pourra être effectivement
réalisé que dans le cadre d’une approche coopérative. Aussi, dans l’at-
tente de l’arrêt au fond en la présente instance, les Parties doivent sur-
monter leurs divergences afin de coopérer en concevant des mesures
propres à écarter tout risque de dommage environnemental, la mise en
œuvre de ces mesures incombant au Costa Rica en ce qui concerne la zone
en litige (y compris le caño), et au Nicaragua en ce qui concerne le fleuve
San Juan et la lagune. Une telle approche serait conforme à l’esprit des
mesures indiquées par la Cour.

                                      (Signé) Christopher Greenwood.



                                                                           49

